              Case 1:20-cv-03274-VM Document 6 Filed 04/27/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------------- X
KDH CONSULTING GROUP LLC, directly and                                           20 Civ.    (   )
derivatively on behalf of ITERATIVE CAPITAL, L.P.,
                                                                                 ECF Case
                                                               Plaintiff,
                              – against –                                       DECLARATION OF RIKA
                                                                                KHURDAYAN IN SUPPORT
                                                                                OF PLAINTIFF’S
ITERATIVE CAPITAL MANAGEMENT L.P.,                                              APPLICATION FOR
ITERATIVE CAPITAL GP, LLC, ITERATIVE OTC,                                       PRELIMINARY INJUNCTION
LLC (D/B/A “I2 TRADING” AND “ESCHER”),                                          AND TEMPORARY
ITERATIVE MINING, LLC, BRANDON BUCHANAN                                         RESTRAINING ORDER
and CHRISTOPHER DANNEN,
                                                          Defendants.


          I, Rika Khurdayan, declare under penalty of perjury that the following is true and correct:

    1. I am a partner at Dilendorf Khurdayan PLLC, attorneys for the Plaintiff in the above

captioned action. I am an attorney duly admitted to practice before this Court.

    2. I respectfully submit this declaration in support of the Plaintiff’s Emergency Application for

Preliminary Injunction and Temporary Restraining Order and to transmit true and correct copies of

the following documents:

         Exhibit A:         Interview transcript titled “Leo Zhang, Principal at Iterative Capital
                            Management discusses the unseen impact Bitcoin miners have on the overall
                            market,” published by The Block Crypto, dated December 10, 2019, available
                            at      https://www.theblockcrypto.com/post/49789/leo-zhang-principal-at-
                            iterative-capital-management-discusses-the-unseen-impact-bitcoin-miners-
                            have-on-the-overall-market (last accessed on April 24, 2020).
         Exhibit B:         Demand for books and records prepared by my office and sent on behalf of
                            Plaintiff to Iterative Capital, L.P. and its administrator on April 14, 2020
                            (“Demand”).
         Exhibit C:         Email from Iterative in response to the Demand addressed to me, dated April
                            14, 2020.
           Case 1:20-cv-03274-VM Document 6 Filed 04/27/20 Page 2 of 2



       Exhibit D:     Letter from Iterative’s counsel in response to the Demand addressed to my
                      office, dated.




      I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge, information and belief.

      Executed on April 27, 2020
      New York, New York                            ________________________
                                                    Rika Khurdayan
